Name: COMMISSION REGULATION (EC) No 3415/93 of 13 December 1993 amending for the first time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  trade policy;  agricultural activity;  prices;  means of agricultural production;  animal product
 Date Published: nan

 14. 12. 93 Official Journal of the European Communities No L 310/35 COMMISSION REGULATION (EC) No 3415/93 of 13 December 1993 amending for the first time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October } 975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 0 ; Whereas the application of Regulation (EC) No 3337/93 has shown the need to specify the average weight of eligible animals and to apply this provision with effect from the beginning of the application of the exceptional measures ; Whereas with effect from 25 November 1993 the Belgian veterinary authorities have reduced the protection zones in which the marketing of live pigs is temporarily forbidden ; whereas, as a result, it is necessary to reduce the number of animals that may be purchased and to replace the Annex I to Regulation (EC) No 3337/93 by a new Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3337/93 is hereby amended as follows : 1 . In Article 1 ( 1 ) 'weighing more than' is replaced by 'weighing not less than'. 2. Article 1 (2) and (3) are replaced by the following : '2. The purchase of the first 158 200 live pigs and first 80 500 piglets shall be financed from the Community budget. 3 . Belgium is hereby authorized to purchase, in addition, at its own expense and on the terms laid down in this Regulation, 67 800 live pigs and 34 500 piglets.' 3 . In Article 4 ( 1 ) iive pigs weighing more than' is replaced by 'live pigs weighing not less than'. 4. Annex I is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 25 November 1993 ; however, Article 1 ( 1 ) and (3) shall apply as from 22 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1993 . For the Commission Rene STEICHEN Member of the Commission ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 299, 4. 12. 1993, p. 23. No L 310/36 Official Journal of the European Communities 14. 12. 93 ANNEX 'ANNEX I (a) Part of : 1 . the municipalities of Torhout and Zedelgem located east of the A 17 motorway ; 2. the municipality of Oostkamp located east of the A 1 7 motorway and south of the E 40 motorway ; 3. the municipality of Beernem located south of the E 40 motorway ; 4. the municipality of Aalter located south of the E 40 motorway and west of the N 37 national road ; 5. the municipality of Rulselede located east of the N 37 national road ; 6. the municipality of Tielt located north of the N 37 national road ; 7. the municipality of Pittem located north of the N 37 and N 35 national roads ; 8 . the municipality of Ardoole located north of the N 35 national road ; 9. the municipality of Lichtervelde located north of the N 35 national road and east of the A 17 motorway. (b) The municipality of Wingene.'